20 So.3d 478 (2009)
Kathy Ann GARCIA-LAWSON, Ph.D., individually, as attorney-in-fact, and as health care surrogate for Josephine D. Garcia, Appellant,
v.
Don GARCIA, Ph.D., and Palm Beach Gardens Medical Center, Appellees.
No. 4D09-4507.
District Court of Appeal of Florida, Fourth District.
November 12, 2009.
Brian M. O'Connell and Ashley N. Girolamo of Casey Ciklin Lubitz Martens & O'Connell, West Palm Beach, for appellant.
Carol J. Healy Glasglow of Billing, Cochran, Lyles, Mauro & Ramsey, P.A., Fort Lauderdale, for appellee Palm Beach Gardens Medical Center.
PER CURIAM.
We reverse the trial court's order of November 6, 2009. On remand the trial court shall conduct a hearing consistent with Florida Probate Rule 5.900(d) at which appellant may participate.
GROSS, C.J., MAY and DAMOORGIAN, JJ., concur.